DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 13, in the reply filed on September 27, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrases “the adhesive layer capable of adhering to a concrete or asphalt surface” and “the second adhesive capable of adhering to a concrete or asphalt surface” in claim 1 are unclear, which render the claims vague and indefinite.  It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.

Claims 2 – 13 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on the above rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 5 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clatanoff et al. (USPGPub 2018/0017750 A1) in view of Takeuchi et al. (USPGPub 2013/0098557 A1).

Clatanoff et al. disclose a distribution cabling tape system (Figures; Abstract) comprising: a resilient polymeric base sheet having a first major surface and a second major surface (Figures, #110, 112, and 114), the first major surface being substantially continuous across a side to side width (Figures, #114); an adhesive layer disposed on the first major surface (Figures, #120), the adhesive layer capable of adhering to a concrete or asphalt surface (Paragraph 0007) as in claim 1. With respect to claim 7, a thin adhesive or film layer is continuously applied across the road facing surface and channel (Figure 1C, #120).  Regarding claim 8, the second major surface comprises a patterned surface having a plurality of raised structures (Figures 1B – 1E and 1G – 3B).  For claim 9, the adhesive layer comprises a pressure sensitive adhesive (Paragraph 0036). In claim 10, the polymeric base sheet comprises a non-crosslinked elastomer precursor (Paragraphs 0038 and 0039).  With regard to claims 11 and 12, the distribution cable comprises an optical fiber or optical fiber bundle (Paragraphs 0022 and 0024). As in claim 13, the adhesive layer provides a substantially permanent bond to the concrete or asphalt surface (Paragraph 0036).  However, Clatanoff et al. fail to disclose first and second spacer layers arranged in a spaced apart configuration on the adhesive layer to form a continuous lengthwise channel configured to receive at least a portion of at least one distribution cable, each of the first and second spacer layers comprising a second adhesive layer disposed thereon, the second adhesive capable of adhering to a concrete or asphalt surface, the spacer layers and polymeric base sheet are formed from the same material, each spacer layer has a width of between 0.5 and 2 inches and a thickness of from about 0.05 to about 0.5 inches, each of the first and second spacers layers has a tapered cross sectional shape, and each of the spacer layers has a variable thickness.  

Takeuchi et al. teach a distribution cabling tape system (Figures; Abstract) comprising: a base sheet having a first major surface and a second major surface (Figure 4, #201), the first major surface being substantially continuous across a side to side width (Figure 4, #201); first and second spacer layers arranged in a spaced apart configuration on the layer to form a continuous lengthwise channel configured to receive at least a portion of at least one distribution cable (Figure 4, #206 and 207), each of the first and second spacer layers comprising a second adhesive layer disposed thereon (Paragraph 0036), and the second adhesive capable of adhering to a concrete or asphalt surface (Paragraph 0034) for the purpose of securing an optical cable to one or more surfaces (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have spacers provided on the base material of Clatanoff et al. in order to secure an optical cable to one or more surfaces as taught by Takeuchi et al.

With regard to the limitation of “the spacer layers and polymeric base sheet are formed from the same material”, Clatanoff et al. discloses that a variety of materials may be used in the construction of the tape (Paragraphs 0031 and 0036 – 0039). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the material of the spacer layers and polymeric base to be the same, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.

With regard to the limitation of “each spacer layer has a width of between 0.5 and 2 inches and a thickness of from about 0.05 to about 0.5 inches, each of the first and second spacers layers has a tapered cross sectional shape, and each of the spacer layers has a variable thickness”, both Clatanoff et al. and Takeuchi et al. disclose different sizes and configurations for the tape structure (Clatanoff et al. – Figures, Paragraph 0044; Takeuchi et al. – Paragraph 0083).  Therefore, it would have been an obvious matter of design choice to change the size or shape of the spacer, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Clatanoff et al. (USPGPub 2018/0017750 A1) in view of Takeuchi et al. (USPGPub 2013/0098557 A1) as applied to claim 1 above, and further in view of Berglund et al. (USPGPub 2014/0153893 A1).

Clatanoff et al., as modified with Takeuchi et al., disclose the claimed invention except for the tape comprising a release liner.  

	Berglund et al. teach distribution cabling tape system comprising a release liner (Figures 5A and 5B, #418) for the purpose of protecting the adhesive prior to placing the cabling system on a surface (Paragraph 0048).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a release liner in the modified Clatanoff et al. in order to protect the adhesive prior to placing the cabling system on a surface as taught by Berglund et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
November 17, 2021